Case 1:19-cr-10459-RWZ Document 1498-1 Filed 11/25/20 Page 1 of 5




                                        Exhibit A

                     Stills and Lyrics from “Putt’em In Dha Dirt”4




4
    Available at https://www.youtube.com/watch?v=ZGIIZGiPTqQ
Case 1:19-cr-10459-RWZ Document 1498-1 Filed 11/25/20 Page 2 of 5
     Case 1:19-cr-10459-RWZ Document 1498-1 Filed 11/25/20 Page 3 of 5




                             Stills and Lyrics from “Take a Hit Shot”5




“Avoid saying my name or your ass will end up on TV. Leave you flat like one of those CDs.
                            Have your guts pokin’ out 3D.”

                                “That coke and money come easy.”


     5
         Available at https://www.youtube.com/watch?v=dZ_YtrD8Yk8.
       Case 1:19-cr-10459-RWZ Document 1498-1 Filed 11/25/20 Page 4 of 5




                                   Stills and Lyrics from “Inferno”6




      “Look forgive me, I know I’m a sinner. But how could I stop if I feel like a winner.”
                  “Clearing the block…you can’t run from all these shots.”




 “I love getting bread with my brothers, ‘cause when we was down all we had was each other. If
  you sneak on the game, we gonna meet one another. Especially if you beef with my brothers,
‘cause this will get deep for my brothers. We play the streets when it’s real. If it’s a mission, it’s
                               a kill…..if we gonna shoot it’s to kill.”



       6
           Available at https://www.youtube.com/watch?v=p9C8Evrn3H4.
Case 1:19-cr-10459-RWZ Document 1498-1 Filed 11/25/20 Page 5 of 5
